Citation Nr: 1329252	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arteriosclerotic heart disease (coronary artery disease) 
from June 30, 2011.

2.  Entitlement to an initial rating in excess of 30 percent 
for arteriosclerotic heart disease (coronary artery disease) 
from April 2, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2011 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In a September 2011 rating decision, the RO granted service 
connection for coronary artery disease with an evaluation of 
10 percent effective March 11, 2008.

In the November 2011 rating decision, the RO re-evaluated 
their initial rating as follows:  30 percent disabling from 
October 2006; 60 percent disabling from December 2007; and 
10 percent disabling from June 2011.  While the Board does 
not understand the basis for the October 2006 rating, it 
will not disturb it.
 
The Veteran seeks an increased rating for coronary artery 
disease in excess of 10 percent from June 30, 2011.

The issues have been recharacterized to comport with the 
evidence of record.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of all doubt, since June 
30, 2011, the Veteran's coronary artery disease was 
manifested by a METs score no greater than 7.

2.  Since April 2, 2013, the Veteran's coronary artery 
disease was manifested by left ventricular dysfunction with 
an ejection fraction of 48 percent.





CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for coronary artery 
disease from June 30, 2011, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7005 (2013).  

2.  The criteria for a 60 percent rating for coronary artery 
disease from April 2, 2013, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7005 (2013).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial and will not be 
discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical 
treatment records, and private treatment records have been 
obtained; he did not identify any outstanding medical 
treatment records pertinent to the appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security 
Administration disability determination, and the records 
considered in that determination, were obtained in June 
2008.  38 C.F.R. § 3.159 (c)(2).  

A VA examination was conducted in June 2011. The Veteran 
contends that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Specifically, the Veteran 
alleges the examination was inadequate because it did not 
include MET testing.  

The June 2011 VA examination did include MET testing and a 
MET score.  The June 2011 examination report, an August 2011 
addendum opinion, and an April 2013 VA examination are 
adequate to evaluate the Veteran's coronary artery disease.  
These medical opinions provided clear conclusions with 
supporting data, and a reasoned medical explanation 
connecting the two.  Thus, the record contains sound medical 
opinions upon which a decision may be based.  Id. at 124-25; 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There is no indication in the record that any additional 
evidence, relevant to the issue decided, is available and 
not part of the claim file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 
1696; see also Dingess/Hartman, 19 Vet. App. at 486.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for coronary artery 
disease in excess of 10 percent from June 30, 2011.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work. § 4.2.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  § 4.7.


Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Additionally, consideration of the appropriateness 
of "staged rating" must be given.  Id.

Diagnostic Code 7005 provides the rating criteria for 
coronary artery disease.  A 30 percent rating is warranted 
for coronary artery disease resulting in workload greater 
than 5 METs but not greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted for coronary artery disease 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction (LVEF) of 30 to 50 
percent.  

A 100 percent rating is warranted for coronary artery 
disease resulting in chronic congestive heart failure; or 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104.

The Veteran underwent a VA heart examination in June 2011.  
The examination showed METs greater than 3 but less than 5, 
which resulted in dyspnea, fatigue, and angina.  LVEF was 60 
percent, which is normal.  The examiner noted that the LVEF 
would be more accurate in assessing the Veteran's cardiac 
function than the estimated METs.

The examiner reported no evidence of congestive heart 
failure, hypertrophy, or dilation.  The examiner opined that 
the Veteran's heart condition does not impair his ability to 
perform sedentary labor.

The examiner issued an addendum opinion in August 2011.  He 
opined that the Veteran's back pain medication, Hydrocodone, 
would limit his activity and confuse the estimation of METs.  
Thus, it would be more accurate to consider the 60 percent 
LVEF in assessing his cardiac function rather than the 
estimated METs.

The Veteran's treating VA physician conducted a heart 
examination in April 2013.  The examination report showed 
METs greater than 3 but less than 5 which resulted in 
fatigue and angina.  LVEF was 48 percent.  The examiner 
reported no evidence of congestive heart failure, 
hypertrophy, or dilation.   The examiner reported that the 
Veteran was unable to do any strenuous or sustained work. 

The Veteran's coronary artery disease is currently rated at 
10 percent from June 30, 2011, pursuant to § 4.104, DC 7005. 

To merit a disability rating of 60 percent requires evidence 
of more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction (LVEF) of 30 to 50 
percent.  

The June 2011 VA examination report reflects that the 
examiner disregarded the METs score because the Veteran's 
non-service connected back condition medication "confuses 
the issue about exertion."  He considered the 60 percent 
LVEF to be a more accurate reflection of the Veteran's 
condition.  Based upon this report, the RO assigned a 10 
percent rating from the date of the examination.

In fact, the rating criteria do not address an LVEF for any 
rating less than 60 percent.  The June 2011 examiner did not 
provide an approximation as to what an adjusted METs score 
would be.  Five to seven METs would warrant a 30 percent 
rating and greater than seven to ten METs would warrant a 10 
percent rating.  As there is not a preponderance of the 
evidence demonstrating greater than seven METs, we must give 
the Veteran the benefit of the doubt and conclude that no 
more than sever METs was demonstrated.   Accordingly, a 30 
percent rating is warranted from June 2011.

The April 2013 report submitted by the Veteran's VA treating 
physician documents an LVEF of 48 percent, entitling him to 
a 60 percent rating from that date, the earliest such an 
LVEF is shown.

To merit a disability rating of 100 percent, the next 
highest rating, requires evidence of chronic congestive 
heart failure; or workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104.  These requirements 
have not been shown at any time during the appeal.

This case does not present indicia of an exceptional or 
unusual disability picture, such as marked interference with 
employment or frequent periods of hospitalization.  
38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The coronary artery disease is primarily productive of 
congestive heart failure, decreased METs, and decreased 
LVEF.  The respective manifestations are contemplated in DC 
7005 and are adequate to evaluate the Veteran's disability.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.

The Board also considered whether a claim of total 
disability based on individual unemployability was inferred 
in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).  As the Veteran has not asserted, and the record 
does not raise the issue of total disability based on 
individual unemployability, Rice is inapplicable. 






ORDER

1.  An initial rating of 30 percent for arteriosclerotic 
heart disease (coronary artery disease) from June 30, 2011, 
is granted.

2.  An initial rating of 60 percent for arteriosclerotic 
heart disease (coronary artery disease) from April 2, 2013, 
is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


